Title: From Benjamin Franklin to Le Couteulx & Cie., 2 July 1783
From: Franklin, Benjamin
To: Le Couteulx & Cie.


          
            Gentlemen,
            Passy, July 2. 1783
          
          I have the honour of sending you enclos’d a Letter I have just receiv’d for you from Mr
              Morris.— I find that from a Mistake in
            his Expectations of the Funds I should be able to furnish, he has drawn on Mr Grand to a
            larger Amount than I can possibly supply. Mr Grand will therefore be obliged to protest some of those Bills unless Means can be
            found to prevent that Misfortune, which may be attended with very mischievous
            Consequences. As I understand that Mr Morris has Cash in your Hands, waiting his Orders, permit me to suggest to you
            my Opinion, that it will be doing a very acceptable Service to him and
            to our States, if you should consider his Drafts as Orders, and either pay them for his
            Honour, or furnish Mr Grand with Money to pay them as they arrive, as to you may seem
            most proper and convenient. I have the honour to be Gentlemen,
        
            Messrs Couteulx & Co
          Letter to Messrs le Couteulx
          
        